Name: Commission Regulation (EEC) No 896/84 of 31 March 1984 laying down additional provisions concerning the grant of export refunds on milk and milk products
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31984R0896Commission Regulation (EEC) No 896/84 of 31 March 1984 laying down additional provisions concerning the grant of export refunds on milk and milk products Official Journal L 091 , 01/04/1984 P. 0071 - 0072 Finnish special edition: Chapter 3 Volume 17 P. 0102 Spanish special edition: Chapter 03 Volume 30 P. 0083 Swedish special edition: Chapter 3 Volume 17 P. 0102 Portuguese special edition Chapter 03 Volume 30 P. 0083 *****COMMISSION REGULATION (EEC) No 896/84 of 31 March 1984 laying down additional provisions concerning the grant of export refunds on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EEC) No 856/84 (2), and in particular Article 17 (4) thereof, Having regard to Council Regulation (EEC) No 876/68 of 28 June 1968 laying down general rules for granting export refunds on milk and milk products and criteria for fixing the amount of such refunds (3), as last amended by Regulation (EEC) No 2429/72 (4), and in particular Article 6 (3) thereof, Whereas, in accordance with Regulation (EEC) No 876/68, refunds on the products listed in Article 1 of Regulation (EEC) No 804/68, exported without further processing, must be fixed taking certain factors into account; whereas one of those factors is the price of milk products on the Community market; Whereas, where the intervention prices of milk products are increased at the beginning of a new milk year, the prices of milk products manufactured after that date are normally affected by the increase in intervention prices; whereas in this case it may be necessary to increase the refunds; whereas, where the intervention prices of milk products are decreased at the beginning of a new milk year, the prices of milk products may be affected in such a way that it is necessary to reduce the refunds; whereas it may be appropriate, however, to restrict the application of the new refunds to milk products manufactured during the new milk year; whereas for that reason the refund for a given product and for the same destination may differ according to the date of manufacture of the product in question; Whereas Commission Regulation (EEC) No 1420/83 of 2 June 1983 laying down additional provisions concerning the grant of export refunds on milk and milk products (5) should therefore be repealed; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 1. Where two refunds are fixed for a given product and for the same destination at the beginning of a new milk year, the grant of the higher refund may be made conditional upon provision of proof that the product exported was manufactured during the new milk year and the grant of the lower refund may be made conditional upon provision of proof that the product exported was manufactured before the beginning of the new milk year. In the case of products falling within subheading 04.03 B or ex 23.07 B of the Common Customs Tariff, proof of the following may be required in addition to or instead of the above: - that butter or cream used as the raw material for the manufacture of products falling within subheading 04.03 B, - that skimmed milk or skimmed-milk powder incorporated in products falling within subheading ex 23.07 B, were manufactured during the period in question. 2. Member States shall adopt the necessary measures concerning the supporting documents which may be used as proof as referred to in paragraph 1 and the relevant control measures. Article 2 Regulation (EEC) No 1420/83 is hereby repealed. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 2 April 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 March 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 148, 28. 6. 1968, p. 13. (2) OJ No L 90, 1. 4. 1984, p. 10. (3) OJ No L 155, 3. 7. 1968, p. 1. (4) OJ No L 264, 23. 11. 1972, p. 1. (5) OJ No L 145, 3. 6. 1983, p. 12.